Citation Nr: 1644216	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 20 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran claim for an increased rating for a low back disability, the objective evidence contained in the Veteran's VA treatment record indicates that his back has worsened.  Specifically in a March 28, 2016 VA treatment records, a clinician reported the Veteran now has severe degenerative vertebral disease which causes him to see his primary care physician routinely to be treated.  The Veteran's VA treatment notes also indicate on March 30, 2016, the Veteran went to the Emergency Department for pain in his hip, which the clinician reported as being related to his low back pain.  Additionally, the latest radiographic evidence from a VA treatment record in May 2016 included the remark "statically significant interval decline in bone mineral density of the lumbar spine comparison is made to the pervious exam of 11/7/2014"  The Veteran's last VA examination, to determine the status of his low back was in April 2013.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Regrettably, a remand is also necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for bilateral hearing loss.

The VA examination provided to the Veteran for his bilateral hearing loss was in part inadequate.  The examiner did not address the Veteran's change in hearing acuity.

On entrance examination in August 1968, the Veteran hearing acuity was measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
-10
-10
-10
-10
-10

On separation in July 1970 from service the Veteran's hearing acuity shifted as illustrated below:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The April 2013 VA examination report asserts that there was no evidence of hearing loss in service in reaching the conclusion that the Veteran's hearing loss is not related to service, but failed to address the changes in the Veteran's hearing at the various decibel levels.  Considering this oversight, the Board finds that a new VA examination is warranted that addresses this hearing acuity shift.  Additionally, while the VA examiner opinion in the April 2013 examination was based solely on the fact that the Veteran was a cook in service; the Veteran later provides more context to his service in a September 2013 correspondence wherein he wrote that he was assigned to a field artillery unit and would be out in the field for maneuvers and was exposed to acoustic trauma.  The Board finds that this new evidence should be considered in providing the Veteran a new examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

A.  LOW BACK:  schedule the Veteran for a VA examination(s) to determine the nature and severity of his low back disability. All appropriate measurements should be made, including range of motion when weight bearing, non weight bearing, passive, active, etc.

B.  BILATERAL HEARING LOSS DISABILITY: the examiner is asked to take a detailed history from the Veteran regarding his bilateral hearing loss, and he is asked to address the hearing acuity shift between the Veteran's entrance examination and separation examination and his exposure to noise in service.  After considering this and other pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any bilateral hearing loss, was incurred or aggravated by his active duty.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

